Citation Nr: 1605453	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for pulmonary tuberculosis, moderately advanced, arrested, status post segmental resection of the right upper lobe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.

The issue on appeal was last before the Board in January 2013 when it was remanded to cure a procedural defect.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

The Veteran is claiming entitlement to a compensable evaluation for his pulmonary tuberculosis.  VA scheduled the Veteran for an examination to determine the extent of degree of severity of the disability in April 2014.  Prior to the examination, VA was informed that the Veteran was unable to make it as he recently had hip surgery.  The examination was rescheduled for March 2015.  The day of the examination in March 2015, the Veteran called to cancel the appointment.  No explanation was provided.  In a December 2015 Post-Remand Brief, the Veteran's representative reported that the Veteran failed to report for the scheduled examination for good cause.  In February 2016, the Veteran's representative submitted a motion to advance the case on the docket.  The representative reported that the Veteran had failed to attend the scheduled examinations because he was either hospitalized or so ill he could not attend.  The Board infers from the representative's statements that the Veteran is now ready and willing to appear for a VA examination.  The Board finds that good cause has been shown and the Veteran should be scheduled for another VA examination.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected pulmonary tuberculosis.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim for an increased rating for pulmonary tuberculosis, moderately advanced, arrested, status post segmental resection of the right upper lobe.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




